Title: From George Washington to Robert Cary & Company, 6 June 1768
From: Washington, George
To: Robert Cary & Company



Gentn
Mt Vernon 6th June 1768

My old Chariot havg run its race, & gone through as many stages as I coud conveniently make it travel, is now renderd incapable of any further Service; The intent of this Letter therefore is to desire you will bespeak me a New one, time enough to come out with the Goods (I shall hereafter write for) by Captn Johnstoun, or some other Ship.
As these are kind of Articles, that last with care a gt number of years, I woud willingly have the Chariot you may now send me made in the newest taste, handsome, genteel, & light; yet not slight & consequently unserviceable. To be made of the best Seasond Wood, & by a celebrated Workman. The last Importation which I have seen, besides the customary Steel springs have others that play in a Brass barrel, & contribute at one & the

sametime to the ease & Ornament of the Carriage; One of these kind therefore woud be my choice; & Green being a colour little apt, as I apprehend, to fade, & grateful to the Eye, I woud give it the preference unless any other colour more in vogue & equally lasting is entitled to precedency in that case I woud be governd by fashion. A light gilding on the mouldings (that is round the Pannels) & any other Ornaments that may not have a heavy & tawdry look (together with my arms agreeable to the Impression here sent) might be added, by way of decoration. A lining of a handsome, lively col[ore]d leather of good quality, I shd also prefer; such as green, blew, or &ca as may best suit the colr of the outside. let the box that slips under Seat, be as large as it conveniently can be made (for the benefit of Stoage upon a journey) and to have a Pole (not Shafts) for the Wheel Horses to draw by—together with a handsome sett of Harness for four middle sized Horses orderd in such a manner as to suit either two Postilions (without a box) or a box & one Postilion—The Box being made to fix on, and take of occasionally, with a hammel Cloth &ca suitable to the lining. On the Harness let my Crest be engravd.
If such a Chariot as I have here describd cd be got at 2d hand little or nothg the worse of wear, but at the sametime a good deal under the first cost of a new one (& sometimes tho. perhaps rarely it happens so) it wd be very desirable; but if I am obligd to go to near the origl cost I wd e’en have one made; & have been thus particular, in hopes of gettg a handsome Char[io]t through yr direction, good taste, & managt—Not of Copper how[eve]r for these do not stand the powerful heat of our sun.
Inclosd you will receive a Bill of Excha: on Laughlin Mcacleane Esqr. for £302 Sterg out of wch this Char[io]t may be paid for, & the Balle carrd to the Credit of my Acct Currt—At the sametime you pres[en]t the Bill be pleasd to delivr the Letter also. I am Gentn Yr Most Hble Servt

Go: Washington


P.S. The Origl of this was sent by the Keith to Glasgow and the Copies by Captn Johnstoun.

